Per Curiam.
As stated in the appellants’ brief and agreed to by the appellee, “[t]his is an appeal from a denial of a Motion for Order to Show Cause to Release, Discharge or Dissolve a lis pendens placed on the property of the defendant, Constance Whitehead, pursuant to Section 52-325 of the Connecticut General Statutes.” The motion for the order to show cause is properly printed in the record and is followed by the notation, “Application to dissolve denied. Levine, J. 12-13-74.” It is from that decision that the appeal has been taken.
The record contains no finding or memorandum of decision and is barren of any indication as to the reasons for the ruling of the court from which the appeal is taken. Under these circumstances, we are unable to determine the merits of the appeal and, accordingly, the appellants having failed to establish error on the part of the trial court, we must find no error.
There is no error.